Citation Nr: 1752187	
Decision Date: 11/15/17    Archive Date: 11/22/17

DOCKET NO.  13-29 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for right tennis elbow.

2.  Entitlement to an effective date earlier than February 24, 2009, for the grant of service connection for right tennis elbow.

3.  Entitlement to an evaluation in excess of 10 percent for shell fragment wound, right thigh.

4.  Entitlement to an evaluation in excess of 10 percent for bilateral hearing loss.

5.  Entitlement to an effective date earlier than February 24, 2009, for the evaluation of 10 percent for bilateral hearing loss.

6.  Entitlement to an effective date earlier than February 24, 2009, for the grant of service connection for tinnitus.

7.  Entitlement to a compensable evaluation for shell fragment scar, right forearm.

8.  Entitlement to a compensable evaluation for shell fragment scars, left leg.

9.  Entitlement to a compensable evaluation for shell fragment scar, right arm.

10.  Entitlement to a compensable evaluation for shell fragment scars, left arm.

11.  Entitlement to a compensable evaluation for shell fragment scars, right lower extremity.

12.  Entitlement to an effective date earlier than February 24, 2009, for the grant of service connection for shell fragment wound scars, right lower extremity.

13.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel



INTRODUCTION

The Veteran had honorable active duty service from March 1969 to January 1971 and is in receipt of a Combat Infantryman Badge and Silver Star among other medals and decorations.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in August 2009 and September 2011.  

The Veteran presented testimony at a videoconference hearing before the undersigned Veterans Law Judge in October 2016.  A transcript is of record.  


FINDINGS OF FACT

1.  In October 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wanted to withdraw all of his claims on appeal except the claim for entitlement to a TDIU.  

2.  The evidence of record demonstrates that the Veteran's service-connected disabilities render him unable to secure or follow substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal regarding the issue of entitlement to an evaluation in excess of 10 percent for right tennis elbow have    been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for withdrawal of a Substantive Appeal regarding the issue of entitlement to an effective date earlier than February 24, 2009, for the grant of service connection for right tennis elbow have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).
3.  The criteria for withdrawal of a Substantive Appeal regarding the issue of entitlement to an evaluation in excess of 10 percent for shell fragment wound, right thigh, have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

4.  The criteria for withdrawal of a Substantive Appeal regarding the issue of entitlement to an evaluation in excess of 10 percent for bilateral hearing loss have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

5.  The criteria for withdrawal of a Substantive Appeal regarding the issue of entitlement to an effective date earlier than February 24, 2009, for the evaluation of 10 percent for bilateral hearing loss have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

6.  The criteria for withdrawal of a Substantive Appeal regarding the issue of entitlement to an effective date earlier than February 24, 2009, for the grant of service connection for tinnitus have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

7.  The criteria for withdrawal of a Substantive Appeal regarding the issue of entitlement to a compensable evaluation for shell fragment scar, right forearm,   have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

8.  The criteria for withdrawal of a Substantive Appeal regarding the issue of entitlement to a compensable evaluation for shell fragment scars, left leg, have    been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

9.  The criteria for withdrawal of a Substantive Appeal regarding the issue of entitlement to a compensable evaluation for shell fragment scar, right arm, have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

10.  The criteria for withdrawal of a Substantive Appeal regarding the issue of entitlement to a compensable evaluation for shell fragment scars, left arm, have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).
11.  The criteria for withdrawal of a Substantive Appeal regarding the issue of entitlement to a compensable evaluation for shell fragment scars, right lower extremity, have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

12.  The criteria for withdrawal of a Substantive Appeal regarding the issue of entitlement to an effective date earlier than February 24, 2009, for the grant of service connection for shell fragment wound scars, right lower extremity, have  been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

13.  The criteria for a total disability rating based on individual unemployability  due to service-connected disabilities have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.16 (a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawals

Under 38 U.S.C. § 7105 (2012), the Board may dismiss any appeal which fails        to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2017).

In October 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wanted to withdraw all of his claims except the claim for entitlement to a TDIU.  See hearing transcript; see also VA Form 21-4138.  As the Veteran has withdrawn his appeal concerning all claims except for entitlement to a TDIU, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal concerning the claims listed one through 12 on the title page and they are dismissed. 

TDIU

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  Id.  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The law provides that a total disability rating may be assigned where the schedular rating is less than total, when the person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more. 

The Veteran is service-connected for PTSD with alcohol abuse, rated as 70 percent disabling; traumatic brain injury (TBI), rated as 40 percent disabling; chronic headaches, rated as 30 percent disabling; right thigh shell fragment wound, right tennis elbow, bilateral hearing loss, and tinnitus, each rated as 10 percent disabling; and malaria, external hemorrhoids, and shell fragment scars on the right forearm, left arm, left leg, right arm, and right lower extremity, all rated as noncompensable.  Since his combined rating has been 90 percent since April 7, 2010, the schedular requirements for the assignment of a TDIU pursuant to 38 C.F.R. § 4.16(a) have been met.  

In statements received in April 2009, the Veteran reported that his service-connected disabilities had increased to the point where he could not hope or     expect to be able to carry on a full-time working environment.  

In a March 2009 statement, the Veteran's co-worker of six years reported that he had personally witnessed a continued decline in the Veteran's health and psychological condition.  It was also reported that the Veteran was unable to work every day due to constant pain in his arms, legs and back and that the Veteran often said he was tired and did not feel like working.  

In a March 2010 VA Form 21-8940, the Veteran reported that "fractured, numbness in extremities, hearing" were the service-connected disabilities that prevented him from securing or following any substantially gainful occupation; that his disability affected full-time employment on May 15, 1981; that he last worked full-time on June 5, 1983; and that he became too disabled to work on August 8, 2008.  He had left his last job because of his disability and had not tried to obtain employment since becoming too disabled to work.  The Veteran indicated that he had completed college and had had other education/training before becoming too disabled to work, but not since.  His other training had been as a fireman, police man, paramedic, electrical contractor and pilot.  

In a March 2010 statement, the Veteran's co-worker of 20 years reported that he had noticed a gradual decline in the Veteran's health, mental condition, and hearing and that he had also lost weight, strength and overall energy to do things.  It was also reported that the Veteran complained of increasing pain on a regular basis, which was affecting his ability and desire to do his job, and the co-worker indicated that he had had to help the Veteran more often in the daily requirements of real estate, such as viewing properties, installing signs, and walking corners.  

In an October 2010 statement, the Veteran reported that he was not able to work with his conditions.  

In a February 2011 VA Form 21-8940, the Veteran reported that PTSD was the service-connected disability that prevented him from securing or following any substantially gainful occupation; that his disability affected full-time employment  in 2002; that he last worked full-time in 2002; and that he became too disabled to work in 2008.  He had left his last job because of his disability and had not tried to obtain employment since becoming too disabled to work.  The Veteran indicated 
that he had completed three years of college and had not had other education/training before or since becoming too disabled to work.  In the remarks section, the Veteran indicated that he could not work due to depressed and irritable mood interfering with interaction with others, as well as chronic sleep problems that interfere with energy and motivation to perform occupational duties and mood due to chronic depression.  

In a May 2011 statement, the Veteran reported that he worked as a real estate broker, but could not perform his work because of pain and not being able to walk any distances.  He also had a short temper when dealing with people, which made it more difficult to do the work.  The Veteran indicated that he had not worked more than five hours a month in the last year.  In a December 2011 statement, the Veteran indicated that he had not worked full time since 1983 and that he had not worked at all for over two years and was living below the poverty line.  He indicated he did not think he would be able to work in the future because of his physical and mental conditions.  

The Veteran testified in October 2016 that he had two years of college and that income reported in 2009 and 2010 was related to rental properties of his that he   had sold, not real estate work on behalf of other individuals.  

The medical evidence in this case consists of VA and private treatment records and several VA examination reports.  

During a March 2009 VA examination, the VA examiner reported that the Veteran's bilateral hearing loss and tinnitus would adversely affect his communication because he was unable to discriminate speech, especially in noise.  

In a March 2009 letter from the Veteran's natural health practitioner, it was noted that she had been consulting with the Veteran since 1998 and that she had noted a decline in the Veteran's general health over recent months evidenced by a loss of concentration and emotional factors with ensuing degradation in his ability to work.  In a March 2010 letter from the same practitioner, it was reported that there was a noticeable decline in the Veteran's health over recent months with ensuring degradation in his ability to work.  

During an October 2010 VA examination, the Veteran reported that he had worked as a real estate broker and contractor for most of his life but his ability to function    in both capacities had declined over the past six or seven years, especially the past five, due to his difficulty walking and inability to show properties or do the work    to maintain his own property.  He was supporting himself from a rental property he owned.  The VA examiner reported that the Veteran had serious symptoms of PTSD that interfere with his capacity to perform for his occupation.  The examiner further noted that chronic sleep disturbance secondary to PTSD interfered with his energy and motivation to pursue his work in real estate and construction and that the Veteran also reported disruptions in memory and concentration which interfered with his paperwork so that he needs to rely on coworkers to complete his work.  

A November 2011 VA mental health note documents that the Veteran had not been able to hold even half-time employment for at least two decades; and that his mode    of sustaining himself financially has been to buy a mountain home, live in it while improving it, then selling it and moving to the next project.  He had been able to be marginally self-sustaining in this manner but he had had zero taxable income on his 1040 for the past 20 years with one exception during a year when he sold two homes with a capital gain of $40,000.  

Given the foregoing, and resolving all reasonable doubt in favor of the Veteran, the Board finds that the evidence of record demonstrates that the Veteran's service-connected disabilities render him unable to secure and follow a substantially gainful occupation.  Accordingly, TDIU is warranted.



ORDER

The issue of entitlement to an evaluation in excess of 10 percent for right tennis elbow is dismissed.

The issue of entitlement to an effective date earlier than February 24, 2009, for the grant of service connection for right tennis elbow is dismissed.

The issue of entitlement to an evaluation in excess of 10 percent for shell fragment wound, right thigh, is dismissed.

The issue of entitlement to an evaluation in excess of 10 percent for bilateral hearing loss is dismissed.

The issue of entitlement to an effective date earlier than February 24, 2009, for the evaluation of 10 percent for bilateral hearing loss is dismissed.

The issue of entitlement to an effective date earlier than February 24, 2009, for the grant of service connection for tinnitus is dismissed.

The issue of entitlement to a compensable evaluation for shell fragment scar, right forearm is dismissed.

The issue of entitlement to a compensable evaluation for shell fragment scars, left leg, is dismissed.

The issue of entitlement to a compensable evaluation for shell fragment scar, right arm, is dismissed.

The issue of entitlement to a compensable evaluation for shell fragment scars, left arm, is dismissed.

The issue of entitlement to a compensable evaluation for shell fragment scars, right lower extremity, is dismissed.

The issue of entitlement to an effective date earlier than February 24, 2009, for the grant of service connection for shell fragment wound scars, right lower extremity, is dismissed.

Entitlement to a TDIU is granted.




____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


